            Case 6:20-cv-00725-ADA Document 21 Filed 11/05/20 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                         No. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                    JURY TRIAL DEMANDED
                Plaintiff,

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

                Defendant.


                             CASE READINESS STATUS REPORT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”)

and Defendant Hewlett Packard Enterprise Company (“HPE”), hereby provide the following

case readiness status report in advance of the initial Case Management Conference (“CMC”).

                                  FILING AND EXTENSIONS

       Brazos’s Complaint was filed on August 12, 2020. There has been one extension for a

total of 45 days.

                              RESPONSE TO THE COMPLAINT

       On October 23, 2020, HPE responded to Brazos’s Complaint by filing a Motion to

Dismiss for Failure to State a Claim Pursuant to Fed. R. Civ. P. 12(b)(6). See Dkt. 19. No

counterclaims have been filed.

                                     PENDING MOTIONS

       The only pending motion is HPE’s Motion to Dismiss Complaint for Failure to State a

Claim Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. 19).




                                                1
          Case 6:20-cv-00725-ADA Document 21 Filed 11/05/20 Page 2 of 6




                       RELATED CASES IN THIS JUDICIAL DISTRICT

        There are no related cases in this judicial district involving the same patent. There are six

other cases pending in this Judicial District involving the same parties but different patents,

including: Case Nos. 6:20-cv-00726; 6:20-cv-00727; 6:20-cv-00728; 6:20-cv-00729; 6:20-cv-

00730; and 6:20-cv-00783.

                             IPR, CBM, AND OTHER PGR FILINGS

        There are no known IPR, CBM, or other PGR filings.

                      NUMBER OF ASSERTED PATENTS AND CLAIMS

        Brazos has asserted 1 patent (U.S. Patent No. 7,280,534). Brazos anticipates serving its

preliminary infringement contentions on Friday, November 6, 2020, asserting a total of 5 claims.

                          APPOINTMENT OF TECHNICAL ADVISER

        The parties do not request a technical adviser be appointed to the case.

                                  MEET AND CONFER STATUS

        Brazos and HPE conducted a meet & confer conference on October 29, 2020, and again

on November 2, 2020. The parties note the following issues for potential discussion at the CMC:

Pre-Markman Discovery (Disputed)

        Defendant intends to request pre-Markman discovery on assignment issues relating to the

asserted patent, on the basis that the discovery is relevant to jurisdiction (specifically, standing),

and further that it is likely to involve international discovery that should at least be initiated

before Markman due to the time frame involved.

        Plaintiff believes that any pre-Markman discovery on assignments would be speculative

and premature and should be stayed until after the Markman hearing pursuant to the Court’s

standing Order Governing Proceedings – Patent Case.




                                                   2
          Case 6:20-cv-00725-ADA Document 21 Filed 11/05/20 Page 3 of 6




Procedure for Motions to Transfer (Agreed)

       Defendant plans to move for a transfer of venue after the CMC. The parties jointly

propose that Defendant be permitted to file a consolidated motion that applies to this case and

one or more of the related cases identified above, to the extent they have overlapping facts

relevant to transfer, and that the briefing on such a consolidated transfer motion proceed

according to Paragraph 4 of the Court’s standing Order Governing Proceedings – Patent Cases.

Markman Hearing (Agreed)

       For efficiency, the parties jointly propose that the Court conduct a single Markman

hearing that encompasses this case and the 6 other related cases identified above.

Discovery Limits (Disputed)

       Defendant believes that Plaintiff’s seven lawsuits asserting one patent each do not require

seven cases’ worth of discovery, and Defendant proposes instead that the standard discovery

limits (listed below) apply to the seven related cases in total, subject to the caveat that the parties

will meet and confer on potential expansions of these limits if specific issues arise that one or

more parties believes require more discovery:

   1. Interrogatories: 30 per side

   2. Requests for Admission: 45 per side

   3. Requests for Production: 75 per side

   4. Fact Depositions: 70 hours per side (for both party and non-party witnesses combined)

   5. Expert Depositions: 7 hours per report

       Plaintiff believes that its seven lawsuits present unique and non-overlapping issues

regarding the infringement of the patents asserted in each case, which are not related to each

other, and that it would be improper to require the parties to litigate seven separate cases with the

discovery limits of a single case. For the purposes of efficiency, Plaintiff proposes the following



                                                   3
         Case 6:20-cv-00725-ADA Document 21 Filed 11/05/20 Page 4 of 6




combination of common (which can be used across all of the seven cases) and case-specific

(which case only be used for a specific case) discovery limitations:

   1. Interrogatories: 8 common and 12 case-specific per side

   2. Requests for Admission: 10 common and 20 case-specific per side

   3. Requests for Production: 10 common and 35 case-specific per side

   4. Fact (Party) Depositions: 10 common hours and 21 case-specific hours per side

   5. Fact (Third Party) Depositions: 21 case-specific hours per side

   6. Expert Depositions: 7 hours per report (if the same report applies to multiple cases: 3
      common hours and 4 case-specific hours per report)




                                                4
         Case 6:20-cv-00725-ADA Document 21 Filed 11/05/20 Page 5 of 6




                                       Respectfully submitted,

Dated: November 5, 2020                /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III
Edward J. Naughton                     Texas State Bar No. 00791308
(pro hac vice)                         raymort@austinlaw.com
enaughton@brownrudnick.com             THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz              100 Congress Avenue, Suite 2000
(pro hac vice)                         Austin, Texas 78701
rlecaroz@brownrudnick.com              tel/fax: (512) 677-6825
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

David M. Stein
dstein@brownrudnick.com
Texas State Bar No. 797494
Sarah G. Hartman
California State Bar No. 281751
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514

                                       Counsel for Plaintiff
                                       WSOU Investments, LLC d/b/a
                                       Brazos Licensing and Development



                                       5
Case 6:20-cv-00725-ADA Document 21 Filed 11/05/20 Page 6 of 6




                              /s/ Barry K. Shelton
                              Barry K. Shelton
                              Texas Bar No. 24055029
                              bshelton@sheltoncoburn.com
                              Shelton Coburn LLP
                              311 RR 620 S, Suite 205
                              Austin, Texas 78734
                              telephone: (512) 263-2165
                              facsimile: (512) 263-2166

                              Counsel for Defendant
                              Hewlett Packard Enterprise Company




                              6
